DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 2, 3, 5 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "individual line segments connecting centers of the 
upper electrodes and a center of the impeller" in lines 4-5.  There is insufficient 
antecedent basis for this limitation in the claim because neither the base claim 1, recites “a line segments connecting centers of the upper electrodes and a center of the impeller” nor any portions of the claim preceding said lines 4-5.
	Claim 2 recites the limitations (a) “three or more of the bottom-blowing tuyeres” in line 2; and (b) “a plurality of the upper electrodes” in line 3. However since “the bottom-blowing tuyeres” and “the upper electrode” refer back to “one or more bottom-blowing tuyeres” and “one or more upper electrodes” respectively in the base claim 1, it is therefore unclear if the respective limitation in the case (a) and (b) is to be interpreted as or Applicant intended claiming as “three or more of one or more bottom-blowing tuyeres” and “a plurality of one or more upper electrodes” or not. The metes and bounds of the claim are therefore unascertainable.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Miyano et al. (US Patent No. 4,913,732) in view of Ammann et al. (US Patent No. 4,036,636).
	Regarding claim 1, Miyano et al. teaches an electric furnace (1, see abstract and figure 1) comprising: one or more upper electrodes; (i.e.  3 (three in number) see figure 1 and column 3, lines 20-68) one or more bottom-blowing tuyeres (i.e. 12 (three in number), see figure 1 and column 3, lines 39-60); and a charging device (i.e. the assembly comprising raw material tank (9), carrier air supply tube (10), injection pipe (7)  and end nozzle (8), see figure 1 and column 3, lines 20-46) which injects an iron oxide-containing iron raw material.  
	Miyano et al. fails to teach a mechanical stirrer equipped with an impeller for stirring the molten metal and slag. However, Ammann et al. teaches that at the time the invention was made it was known in the art to immerse a mechanical stirrer equipped with an impeller (22, see Ammann et al., figure 3, column 1, lines 20-28 and column 10, lines 43-50) into an electrical furnace assemble or reduction converters  (see column 1, lines 44-50) containing molten metal and slag floating on the surface of the molten metal for stirring the reductant into the slag and the oxide containing raw material and  thereby accelerating the reduction reaction (see Ammann et al., abstract and column 5, lines 44-49, column 9, lines 50-57, and figure 3 for example). Since an accelerated reduction reaction would also be desirable in electric furnace of Miyano et al., motivation to include a mechanical stirrer equipped with an impeller as taught by Ammann et al., in the electric furnace of Miyano et al., would be a modification obvious to one of ordinary skill in the art at the time the invention was made.

6.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Miyano et al. (US Patent No. 4,913,732) in view of Ammann et al. (US Patent No. 4,036,636) as applied to claim 1 above, and further in view of in view of Uragami et al. (US Patent No. 6,149,709).
	Regarding claim 4, Miyano et al. in view of Ammann et al. teaches a method for melting and reducing an iron oxide-containing iron raw material in which the electric furnace by charging said raw material into an electric furnace (1, see Miyano et al.   abstract and figure 1) using a charging device (i.e. see Miyano et al. assembly comprising raw material tank (9), carrier air supply tube (10), injection pipe (7) and end nozzle (8), see figures 1 and column 3, lines 20-46); melting and reducing said raw material while immersing and rotating an BIRCH, STEWART, KOLASCH & BIRCH, LLPMAA/MAA/tanApplication No.: NEWDocket No.: 1609-1405PUS1Page 3 of 4 impeller of the mechanical stirrer (22, see Ammann et al. , figure 3, column 1, lines 20-28 and column 10, lines 43-50) in the molten metal, stirring the reductant into the slag and the oxide containing raw material (see Ammann et al., abstract and column 5, lines 44-49, column 9, lines 50-57, and figure 3 for example) but fails to particularly teach an iron oxide-containing iron raw material having an iron metallization percentage of 45% or more and 95% or less as said forth in this claim. However, Uragami et al. teaches a method of melting and reducing an iron oxide containing raw material in an electric furnace (see Uragami et al., figures 3a and 4a can column 4, lines 25-41) by charging an iron oxide containing raw material has an iron metallization percentage of  at least 60% (which overlaps the claimed rages of 45% or more and 95% or less, see Uragami et al., abstract, column 7, lines 5-25 and lines 33-99)  into an electric furnace, to be melted and reduced (see Uragami et al., figures 3a and 4a can column 4, lines 25-41). It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify melting and reducing process of Miyano et al. in view of Ammann et al. to use iron oxide-containing iron raw material having an iron metallization percentage of at least 60 % as taught by Uragami et al. since by using said raw material a smooth reduction process can be conducted with no excess reduction load brought upon the electric furnace (see Uragami et al., column 7, lines 50-55).

Allowable Subject Matter
7.	Claims 2, 3, 5 and 6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this 
Office action and to include all of the limitations of the base claim and any intervening 
claims.
8.	The following is a statement of reasons for the indication of allowable subject matter: though Miyano et al., teaches an electric furnace that comprises an arrangement of three bottom-blowing tuyeres and three upper electrode; and Ammann et al. teaches a mechanical stirrer as a piece of equipment known for use in an electric furnace for the purposes of stirring the reductant into the slag and the oxide containing raw material and  thereby accelerating the reduction reaction, there is no teaching nor any suggestion in Ammann et al. as to how the mechanical stirrer is disposed within the electrical furnace, positionally with respect to the other pieces of equipment such as bottom-blowing tuyeres. Thus Miyano et al. view of Ammann et al., differs from the instant claimed invention by failing to teach and/or adequately suggest as in claim 2:an assembly of three or more bottom-blowing tuyeres, one or more upper electrodes and an impeller of the mechanical stirrer arranged in an electric furnace in a configuration such that when a straight line orthogonal to a shortest line segment of line segments connecting centers of the upper electrodes and a center of the impeller is drawn at a point closer to the impeller between two points that equally divide the shortest line segment into three parts in a plan view, centers of at least three bottom-blowing tuyeres among the respective bottom-blowing tuyeres are present closer to the respective upper electrodes than the orthogonal straight line; thereby obscuring the impeller from the high-temperature region below the upper electrode and consequently prolonging the service life of the impeller.
Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to 
applicant's disclosure. Nakagawa et al. (US 4,071,687), Katayama et al. (US 4,664,937) 
and Ammann et al. (US 3,861,660) are also cited in PTO-892.
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ABOAGYE whose telephone number is (571)272-8165. The examiner can normally be reached 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.A/Examiner, Art Unit 1733                                                                                                                                                                                                        /SCOTT R KASTLER/Primary Examiner, Art Unit 1733